| j THIBODEAUX, Judge,
concurring.
In my view, this case should be decided on the basis that LIGA should not be liable for all of the judicial interest in suit No. 18,004 on the basis that it was not a party to the litigation under docket number 18,004.
La. Code Civ.P. art. 1841 provides that “[a] judgment is the determination of the rights of the parties in an action and may *215award any relief to which the parties are entitled.” A judgment cannot determine rights or award relief to parties or entities who are not parties to the litigation. Rosella v. DeDe’s Wholesale Florist, 607 So.2d 1055 (La.App. 3 Cir.1992).